UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-6989



In Re:   KELVIN ANDRE SPOTTS,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                          (3:06-cv-00109)


Submitted:   July 17, 2006                 Decided:   August 28, 2006


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kelvin Andre Spotts, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kelvin Andre Spotts filed a petition for writ of mandamus

alleging undue delay by the district court in directing a response

from the United States to Spotts’ 28 U.S.C. § 2255 (2000) motion.

The district court issued its final order in the case on May 24,

2006.   Accordingly, the mandamus petition is now moot.   Therefore,

although we grant the motion to proceed in forma pauperis, we deny

the petition for mandamus relief.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.   The motion to expedite consideration of the

petition is denied as moot.



                                                    PETITION DENIED




                               - 2 -